
	
		I
		112th CONGRESS
		2d Session
		H. R. 6432
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Smith of Texas
			 (for himself, Mr. Conyers,
			 Mr. Goodlatte, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To implement the provisions of the Hague Agreement and
		  the Patent Law Treaty.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Law Treaties Implementation Act
			 of 2012.
		IHague
			 Agreement concerning international registration of industrial designs
			101.The Hague
			 Agreement concerning international registration of industrial designs
				(a)In
			 generalTitle 35, United
			 States Code, is amended by adding at the end the following:
					
						VThe
				Hague Agreement concerning international registration of industrial
				designs
							
								CHAPTER
					 Sec.
								
								38. International design
					 applications381.
								
							
							38International
				design applications
								
									Sec. 
									381. Definitions.
									382. Filing international design applications.
									383. International design application.
									384. Filing date.
									385. Effect of international design application.
									386. Right of priority.
									387. Relief from prescribed time limits.
									388. Withdrawn or abandoned international design
				  application.
									389. Examination of international design
				  application.
									390. Publication of international design
				  application.
								
								381.Definitions
									(a)In
				generalWhen used in this
				part, unless the context otherwise indicates—
										(1)the term
				treaty means the Geneva Act of the Hague Agreement Concerning the
				International Registration of Industrial Designs adopted at Geneva on July 2,
				1999;
										(2)the term
				regulations—
											(A)when capitalized,
				means the Common Regulations under the treaty; and
											(B)when not
				capitalized, means the regulations established by the Director under this
				title;
											(3)the terms
				designation, designating, and designate
				refer to a request that an international registration have effect in a
				Contracting Party to the treaty;
										(4)the term
				International Bureau means the international intergovernmental
				organization that is recognized as the coordinating body under the treaty and
				the Regulations;
										(5)the term
				effective registration date means the date of international
				registration determined by the International Bureau under the treaty;
										(6)the term
				international design application means an application for
				international registration; and
										(7)the term
				international registration means the international registration of
				an industrial design filed under the treaty.
										(b)Rule of
				constructionTerms and expressions not defined in this part are
				to be taken in the sense indicated by the treaty and the Regulations.
									382.Filing
				international design applications
									(a)In
				generalAny person who is a national of the United States, or has
				a domicile, a habitual residence, or a real and effective industrial or
				commercial establishment in the United States, may file an international design
				application by submitting to the Patent and Trademark Office an application in
				such form, together with such fees, as may be prescribed by the
				Director.
									(b)Required
				actionThe Patent and Trademark Office shall perform all acts
				connected with the discharge of its duties under the treaty, including the
				collection of international fees and transmittal thereof to the International
				Bureau. Subject to chapter 17, international design applications shall be
				forwarded by the Patent and Trademark Office to the International Bureau, upon
				payment of a transmittal fee.
									(c)Applicability of
				chapter 16Except as otherwise provided in this chapter, the
				provisions of chapter 16 shall apply.
									(d)Application
				filed in another countryAn international design application on
				an industrial design made in this country shall be considered to constitute the
				filing of an application in a foreign country within the meaning of chapter 17
				if the international design application is filed—
										(1)in a country other
				than the United States;
										(2)at the
				International Bureau; or
										(3)with an
				intergovernmental organization.
										383.International
				design applicationIn addition
				to any requirements pursuant to chapter 16, the international design
				application shall contain—
									(1)a request for
				international registration under the treaty;
									(2)an indication of
				the designated Contracting Parties;
									(3)data concerning
				the applicant as prescribed in the treaty and the Regulations;
									(4)copies of a
				reproduction or, at the choice of the applicant, of several different
				reproductions of the industrial design that is the subject of the international
				design application, presented in the number and manner prescribed in the treaty
				and the Regulations;
									(5)an indication of
				the product or products that constitute the industrial design or in relation to
				which the industrial design is to be used, as prescribed in the treaty and the
				Regulations;
									(6)the fees
				prescribed in the treaty and the Regulations; and
									(7)any other
				particulars prescribed in the Regulations.
									384.Filing
				date
									(a)In
				generalSubject to subsection (b), the filing date of an
				international design application in the United States shall be the effective
				registration date. Notwithstanding the provisions of this part, any
				international design application designating the United States that otherwise
				meets the requirements of chapter 16 may be treated as a design application
				under chapter 16.
									(b)ReviewAn
				applicant may request review by the Director of the filing date of the
				international design application in the United States. The Director may
				determine that the filing date of the international design application in the
				United States is a date other than the effective registration date. The
				Director may establish procedures, including the payment of a surcharge, to
				review the filing date under this section. Such review may result in a
				determination that the application has a filing date in the United States other
				than the effective registration date.
									385.Effect of
				international design applicationAn international design application
				designating the United States shall have the effect, for all purposes, from its
				filing date determined in accordance with section 384, of an application for
				patent filed in the Patent and Trademark Office pursuant to chapter 16.
								386.Right of
				priority
									(a)National
				applicationIn accordance with the conditions and requirements of
				subsections (a) through (d) of section 119 and section 172, a national
				application shall be entitled to the right of priority based on a prior
				international design application that designated at least 1 country other than
				the United States.
									(b)Prior foreign
				applicationIn accordance with the conditions and requirements of
				subsections (a) through (d) of section 119 and section 172 and the treaty and
				the Regulations, an international design application designating the United
				States shall be entitled to the right of priority based on a prior foreign
				application, a prior international application as defined in section 351(c)
				designating at least 1 country other than the United States, or a prior
				international design application designating at least 1 country other than the
				United States.
									(c)Prior national
				applicationIn accordance with the conditions and requirements of
				section 120, an international design application designating the United States
				shall be entitled to the benefit of the filing date of a prior national
				application, a prior international application as defined in section 351(c)
				designating the United States, or a prior international design application
				designating the United States, and a national application shall be entitled to
				the benefit of the filing date of a prior international design application
				designating the United States. If any claim for the benefit of an earlier
				filing date is based on a prior international application as defined in section
				351(c) which designated but did not originate in the United States or a prior
				international design application which designated but did not originate in the
				United States, the Director may require the filing in the Patent and Trademark
				Office of a certified copy of such application together with a translation
				thereof into the English language, if it was filed in another language.
									387.Relief from
				prescribed time limitsAn
				applicant's failure to act within prescribed time limits in connection with
				requirements pertaining to an international design application may be excused
				as to the United States upon a showing satisfactory to the Director of
				unintentional delay and under such conditions, including a requirement for
				payment of the fee specified in section 41(a)(7), as may be prescribed by the
				Director.
								388.Withdrawn or
				abandoned international design applicationSubject to sections 384 and 387, if an
				international design application designating the United States is withdrawn,
				renounced or canceled or considered withdrawn or abandoned, either generally or
				as to the United States, under the conditions of the treaty and the
				Regulations, the designation of the United States shall have no effect after
				the date of withdrawal, renunciation, cancellation, or abandonment and shall be
				considered as not having been made, unless a claim for benefit of a prior
				filing date under section 386(c) was made in a national application, or an
				international design application designating the United States, or a claim for
				benefit under section 365(c) was made in an international application
				designating the United States, filed before the date of such withdrawal,
				renunciation, cancellation, or abandonment. However, such withdrawn, renounced,
				canceled, or abandoned international design application may serve as the basis
				for a claim of priority under subsections (a) and (b) of section 386, or under
				subsection (a) or (b) of section 365, if it designated a country other than the
				United States.
								389.Examination of
				international design application
									(a)In
				generalThe Director shall cause an examination to be made
				pursuant to this title of an international design application designating the
				United States.
									(b)Applicability of
				chapter 16All questions of substance and, unless otherwise
				required by the treaty and Regulations, procedures regarding an international
				design application designating the United States shall be determined as in the
				case of applications filed under chapter 16.
									(c)FeesThe
				Director may prescribe fees for filing international design applications, for
				designating the United States, and for any other processing, services, or
				materials relating to international design applications, and may provide for
				later payment of such fees, including surcharges for later submission of
				fees.
									(d)Issuance of
				patentThe Director may issue a patent based on an international
				design application designating the United States, in accordance with the
				provisions of this title. Such patent shall have the force and effect of a
				patent issued on an application filed under chapter 16.
									390.Publication of
				international design applicationThe publication under the treaty of an
				international design application designating the United States shall be deemed
				a publication under section
				122(b).
								.
				(b)Conforming
			 amendmentThe table of parts at the beginning of title 35, United
			 States Code, is amended by adding at the end the following:
					
						
							V.
				  The Hague Agreement concerning
				  international registration of industrial
				  designs401.
						
						.
				102.Conforming
			 amendmentsTitle 35, United
			 States Code, is amended—
				(1)in section
			 100(i)(1)(B) (as amended by the Leahy-Smith America Invents Act (Public Law
			 112–29; 125 Stat. 284)), by striking right of priority under section
			 119, 365(a), or 365(b) or to the benefit of an earlier filing date under
			 section 120, 121, or 365(c) and inserting right of priority
			 under section 119, 365(a), 365(b), 386(a), or 386(b) or to the benefit of an
			 earlier filing date under section 120, 121, 365(c), or 386(c);
				(2)in section
			 102(d)(2) (as amended by the Leahy-Smith America Invents Act (Public Law
			 112–29; 125 Stat. 284)), by striking to claim a right of priority under
			 section 119, 365(a), or 365(b), or to claim the benefit of an earlier filing
			 date under section 120, 121, or 365(c) and inserting to claim a
			 right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to
			 claim the benefit of an earlier filing date under section 120, 121, 365(c), or
			 386(c);
				(3)in section
			 111(b)(7)—
					(A)by striking
			 section 119 or 365(a) and inserting section 119, 365(a),
			 or 386(a) ; and
					(B)by striking
			 section 120, 121, or 365(c) and inserting section 120,
			 121, 365(c), or 386(c);
					(4)in section
			 115(g)(1) (as amended by the Leahy-Smith America Invents Act (Public Law
			 112–29; 125 Stat. 284)), by striking section 120, 121, or 365(c)
			 and inserting section 120, 121, 365(c), or 386(c);
				(5)in section 120, in
			 the first sentence, by striking section 363 and inserting
			 section 363 or 385;
				(6)in section
			 154—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (2), by striking section 120, 121, or 365(c) and
			 inserting section 120, 121, 365(c), or 386(c); and
						(ii)in
			 paragraph (3), by striking section 119, 365(a), or 365(b) and
			 inserting section 119, 365(a), 365(b), 386(a), or 386(b);
			 and
						(B)in subsection
			 (d)(1), by inserting or an international design application filed under
			 the treaty defined in section 381(a)(1) designating the United States under
			 Article 5 of such treaty after Article 21(2)(a) of such
			 treaty;
					(7)in section 173, by
			 striking fourteen years and inserting 15
			 years;
				(8)in section
			 365(c)—
					(A)in the first
			 sentence, by striking or a prior international application designating
			 the United States and inserting , a prior international
			 application designating the United States, or a prior international design
			 application as defined in section 381(a)(6) designating the United
			 States; and
					(B)in the second
			 sentence, by inserting or a prior international design application as
			 defined in section 381(a)(6) which designated but did not originate in the
			 United States after did not originate in the United
			 States; and
					(9)in section
			 366—
					(A)in the first
			 sentence, by striking unless a claim and all that follows
			 through withdrawal. and inserting unless a claim for
			 benefit of a prior filing date under section 365(c) of this section was made in
			 a national application, or an international application designating the United
			 States, or a claim for benefit under section 386(c) was made in an
			 international design application designating the United States, filed before
			 the date of such withdrawal.; and
					(B)by striking the
			 second sentence and inserting the following: However, such withdrawn
			 international application may serve as the basis for a claim of priority under
			 section 365 (a) and (b), or under section 386 (a) or (b), if it designated a
			 country other than the United States..
					103.Effective
			 date
				(a)In
			 generalThe amendments made by this title shall take effect on
			 the later of—
					(1)the date that is 1
			 year after the date of the enactment of this Act; or
					(2)the date of entry
			 into force of the treaty with respect to the United States.
					(b)Applicability of
			 amendments
					(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 title shall apply only to international design applications, international
			 applications, and national applications filed on and after the effective date
			 set forth in subsection (a), and patents issuing thereon.
					(2)ExceptionSections
			 100(i) and 102(d) of title 35, United States Code, as amended by this title,
			 shall not apply to an application, or any patent issuing thereon, unless it is
			 described in section 3(n)(1) of the Leahy-Smith America Invents Act (35 U.S.C.
			 100 note).
					(c)DefinitionsFor
			 purposes of this section—
					(1)the terms
			 treaty and international design application have the
			 meanings given those terms in section 381 of title 35, United States Code, as
			 added by this title;
					(2)the term
			 international application has the meaning given that term in
			 section 351(c) of title 35, United States Code; and
					(3)the term
			 national application means national application
			 within the meaning of chapter 38 of title 35, United States Code, as added by
			 this title.
					IIPatent Law Treaty
			 implementation
			201.Provisions to
			 implement the Patent Law Treaty
				(a)Application
			 filing dateSection 111 of title 35, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking paragraphs (3) and (4) and inserting the following:
						
							(3)Fee, oath or
				declaration, and claimsThe application shall be accompanied by
				the fee required by law. The fee, oath or declaration, and 1 or more claims may
				be submitted after the filing date of the application, within such period and
				under such conditions, including the payment of a surcharge, as may be
				prescribed by the Director. Upon failure to submit the fee, oath or
				declaration, and 1 or more claims within such prescribed period, the
				application shall be regarded as abandoned.
							(4)Filing
				dateThe filing date of an application shall be the date on which
				a specification, with or without claims, is received in the United States
				Patent and Trademark
				Office.
							;
					(2)in subsection (b),
			 by striking paragraphs (3) and (4) and inserting the following:
						
							(3)FeeThe
				application shall be accompanied by the fee required by law. The fee may be
				submitted after the filing date of the application, within such period and
				under such conditions, including the payment of a surcharge, as may be
				prescribed by the Director. Upon failure to submit the fee within such
				prescribed period, the application shall be regarded as abandoned.
							(4)Filing
				dateThe filing date of a provisional application shall be the
				date on which a specification, with or without claims, is received in the
				United States Patent and Trademark
				Office.
							;
				and
					(3)by adding at the
			 end the following:
						
							(c)Prior filed
				applicationNotwithstanding
				the provisions of subsection (a), the Director may prescribe the conditions,
				including the payment of a surcharge, under which a reference made upon the
				filing of an application under subsection (a) to a previously filed
				application, specifying the previously filed application by application number
				and the intellectual property authority or country in which the application was
				filed, shall constitute the specification and any drawings of the subsequent
				application for purposes of a filing date. A copy of the specification and any
				drawings of the previously filed application shall be submitted within such
				period and under such conditions as may be prescribed by the Director. A
				failure to submit the copy of the specification and any drawings of the
				previously filed application within the prescribed period shall result in the
				application being regarded as abandoned. Such application shall be treated as
				having never been filed, unless—
								(1)the application is
				revived under section 27; and
								(2)a copy of the
				specification and any drawings of the previously filed application are
				submitted to the
				Director.
								.
					(b)Relief in
			 respect of time limits and reinstatement of rights
					(1)In
			 generalChapter 2 of title 35, United States Code, is amended by
			 adding at the end the following:
						
							27.Revival of
				applications; reinstatement of reexamination proceedingsThe Director may establish procedures,
				including the requirement for payment of the fee specified in section 41(a)(7),
				to revive an unintentionally abandoned application for patent, accept an
				unintentionally delayed payment of the fee for issuing each patent, or accept
				an unintentionally delayed response by the patent owner in a reexamination
				proceeding, upon petition by the applicant for patent or patent
				owner.
							.
					(2)Conforming
			 amendmentThe table of sections for chapter 2 of title 35, United
			 States Code, is amended by adding at the end the following:
						
							
								27. Revival of applications;
				reinstatement of reexamination
				proceedings.
							
							.
					(c)Restoration of
			 priority rightTitle 35, United States Code, is amended—
					(1)in section
			 119—
						(A)in subsection
			 (a)—
							(i)by
			 striking twelve and inserting 12; and
							(ii)by
			 adding at the end the following: “The Director may prescribe regulations,
			 including the requirement for payment of the fee specified in section 41(a)(7),
			 pursuant to which the 12-month period set forth in this subsection may be
			 extended by an additional 2 months if the delay in filing the application in
			 this country within the 12-month period was unintentional.”; and
							(B)in subsection
			 (e)—
							(i)in
			 paragraph (1)—
								(I)by inserting after
			 the first sentence the following: “The Director may prescribe regulations,
			 including the requirement for payment of the fee specified in section 41(a)(7),
			 pursuant to which the 12-month period set forth in this subsection may be
			 extended by an additional 2 months if the delay in filing the application under
			 section 111(a) or section 363 within the 12-month period was unintentional.”;
			 and
								(II)in the last
			 sentence—
									(aa)by
			 striking including the payment of a surcharge and inserting
			 including the payment of the fee specified in section 41(a)(7);
			 and
									(bb)by
			 striking during the pendency of the application; and
									(ii)in
			 paragraph (3), by adding at the end the following: For an application
			 for patent filed under section 363 in a Receiving Office other than the Patent
			 and Trademark Office, the 12-month and additional 2-month period set forth in
			 this subsection shall be extended as provided under the treaty and Regulations
			 as defined in section 351.; and
							(2)in section 365(b),
			 by adding at the end the following: “The Director may establish procedures,
			 including the requirement for payment of the fee specified in section 41(a)(7),
			 to accept an unintentionally delayed claim for priority under the treaty and
			 the Regulations, and to accept a priority claim that pertains to an application
			 that was not filed within the priority period specified in the treaty and
			 Regulations, but was filed within the additional 2-month period specified under
			 section 119(a) or the treaty and Regulations.”.
					(d)Recordation of
			 ownership interestsSection 261 of title 35, United States Code,
			 is amended—
					(1)in the first
			 undesignated paragraph by adding at the end the following: “The Patent and
			 Trademark Office shall maintain a register of interests in patents and
			 applications for patents and shall record any document related thereto upon
			 request, and may require a fee therefor.”; and
					(2)in the fourth
			 undesignated paragraph by striking An assignment and inserting
			 An interest that constitutes an assignment.
					202.Conforming
			 amendments
				(a)In
			 generalSection 171 of title 35, United States Code, is
			 amended—
					(1)by striking
			 Whoever and inserting (a)
			 In
			 general.—Whoever;
					(2)by striking
			 The provisions and inserting (b)
			 Applicability of this
			 title.—The provisions; and
					(3)by adding at the
			 end the following:
						
							(c)Filing
				dateThe filing date of an application for patent for design
				shall be the date on which the specification as prescribed by section 112 and
				any required drawings are
				filed.
							.
					(b)Relief in
			 respect of time limits and reinstatement of rightTitle 35,
			 United States Code, is amended—
					(1)in section
			 41—
						(A)in subsection (a),
			 by striking paragraph (7) and inserting the following:
							
								(7)Revival
				feesOn filing each petition for the revival of an abandoned
				application for a patent, for the delayed payment of the fee for issuing each
				patent, for the delayed response by the patent owner in any reexamination
				proceeding, for the delayed payment of the fee for maintaining a patent in
				force, for the delayed submission of a priority or benefit claim, or for the
				extension of the 12-month period for filing a subsequent application,
				$1,700.00. The Director may refund any part of the fee specified in this
				paragraph, in exceptional circumstances as determined by the
				Director
								;
				and
						(B)in subsection (c),
			 by striking paragraph (1) and inserting the following:
							
								(1)AcceptanceThe
				Director may accept the payment of any maintenance fee required by subsection
				(b) after the 6-month grace period if the delay is shown to the satisfaction of
				the Director to have been unintentional. The Director may require the payment
				of the fee specified in subsection (a)(7) as a condition of accepting payment
				of any maintenance fee after the 6-month grace period. If the Director accepts
				payment of a maintenance fee after the 6-month grace period, the patent shall
				be considered as not having expired at the end of the grace
				period.
								;
						(2)in section
			 119(b)(2), in the second sentence, by striking including the payment of
			 a surcharge and inserting including the requirement for payment
			 of the fee specified in section 41(a)(7);
					(3)in section 120, in
			 the fourth sentence, by striking including the payment of a
			 surcharge and inserting including the requirement for payment of
			 the fee specified in section 41(a)(7);
					(4)in section
			 122(b)(2)(B)(iii), in the second sentence, by striking , unless it is
			 shown and all that follows through unintentional;
					(5)in section 133, by
			 striking , unless it be shown and all that follows through
			 unavoidable;
					(6)by striking
			 section 151 and inserting the following:
						
							151.Issue of
				patent
								(a)In
				generalIf it appears that an
				applicant is entitled to a patent under the law, a written notice of allowance
				of the application shall be given or mailed to the applicant. The notice shall
				specify a sum, constituting the issue fee and any required publication fee,
				which shall be paid within 3 months thereafter.
								(b)Effect of
				paymentUpon payment of this
				sum the patent may issue, but if payment is not timely made, the application
				shall be regarded as
				abandoned.
								;
					(7)in section 361, by
			 striking subsection (c) and inserting the following:
						
							(c)International
				applications filed in the Patent and Trademark Office shall be filed in the
				English language, or an English translation shall be filed within such later
				time as may be fixed by the
				Director.
							;
					(8)in section 364, by
			 striking subsection (b) and inserting the following:
						
							(b)An applicant's
				failure to act within prescribed time limits in connection with requirements
				pertaining to an international application may be excused as provided in the
				treaty and the Regulations.
							;
				and
					(9)in section 371(d),
			 in the third sentence, by striking , unless it be shown to the
			 satisfaction of the Director that such failure to comply was
			 unavoidable.
					203.Effective
			 date
				(a)In
			 generalThe amendments made by this title—
					(1)shall take effect
			 on the date that is 1 year after the date of the enactment of this Act;
			 and
					(2)shall apply
			 to—
						(A)any patent issued
			 before, on, or after the effective date set forth in paragraph (1); and
						(B)any application
			 for patent that is pending on or filed after the effective date set forth in
			 paragraph (1).
						(b)Exceptions
					(1)Section
			 201(a)The amendments made by
			 section 201(a) shall apply only to applications that are filed on or after the
			 effective date set forth in subsection (a)(1).
					(2)Patents in
			 litigationThe amendments made by this title shall have no effect
			 with respect to any patent that is the subject of litigation in an action
			 commenced before the effective date set forth in subsection (a)(1).
					
